        Case 1:18-cv-05391-SCJ Document 604 Filed 01/25/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


FAIR FIGHT ACTION, INC., et al.,
       Plaintiffs,
       v.                                            Civ. Act. No. 18-cv-5391 (SCJ)
BRAD RAFFENSPERGER, et al.,
       Defendants.



              PLAINTIFFS’ NOTICE OF FILING REGARDING
               THE COURT’S JANUARY 12, 2021, REQUEST

      In the summary judgment hearing on January 12, 2021, the Court requested

that Plaintiffs submit an “abbreviated document” distilling the critical portions of

Plaintiffs’ Corrected Statement of Additional Material Facts (“SAMF”), ECF No.

506, to which Defendants have responded in ECF No. 532.

      Plaintiffs have deliberated on how best to respond to the Court’s request, and

respectfully submit two documents as attachments to this Notice that may aid the

Court in ruling on the instant summary judgment motions. Exhibit 1 is a summary

of key facts from Plaintiffs’ SAMF, with corresponding references to key SAMF

paragraphs in support of each fact. Exhibit 2 is a copy of the SAMF with a Table
       Case 1:18-cv-05391-SCJ Document 604 Filed 01/25/21 Page 2 of 6




of Contents reflecting the section headings, in which the paragraphs identified in

Exhibit 1 are highlighted in yellow.



                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been prepared with a font size and

point selection (Times New Roman, 14 pt.) which is approved by the Court

pursuant to Local Rules 5.1(C) and 7.1(D).


      Respectfully submitted, this, the 25th day of January, 2021.

                                              /s/ Allegra J. Lawrence
                                       Allegra J. Lawrence (GA Bar No. 439797)
                                       Leslie J. Bryan (GA Bar No. 091175)
                                       Maia Cogen (GA Bar No. 832438)
                                       Suzanne Smith Williams (GA Bar No. 526105)
                                       LAWRENCE & BUNDY LLC
                                       1180 West Peachtree Street, Suite 1650
                                       Atlanta, GA 30309
                                       Telephone: (404) 400-3350
                                       Fax: (404) 609-2504
                                       allegra.lawrence-hardy@lawrencebundy.com
                                       leslie.bryan@lawrencebundy.com
                                       maia.cogen@lawrencebundy.com
                                       suzanne.williams@lawrencebundy.com




                                           2
Case 1:18-cv-05391-SCJ Document 604 Filed 01/25/21 Page 3 of 6




                            Thomas R. Bundy (Admitted pro hac vice)
                            LAWRENCE & BUNDY LLC
                            8115 Maple Lawn Boulevard, Suite 350
                            Fulton, MD 20789
                            Telephone: (240) 786-4998
                            Fax: (240) 786-4501
                            thomas.bundy@lawrencebundy.com

                            Dara Lindenbaum (Admitted pro hac vice)
                            SANDLER REIFF LAMB ROSENSTEIN
                            & BIRKENSTOCK, P.C.
                            1090 Vermont Avenue, NW, Suite 750
                            Washington, DC 20005
                            Telephone: (202) 479-1111
                            Fax: 202-479-1115
                            lindenbaum@sandlerreiff.com

                            Elizabeth Tanis (GA Bar No. 697415)
                            John Chandler (GA Bar No. 120600)
                            957 Springdale Road, NE
                            Atlanta, GA 30306
                            Telephone: (404) 771-2275
                            beth.tanis@gmail.com
                            jachandler@gmail.com

                            Kurt G. Kastorf (GA Bar No. 315315)
                            KASTORF LAW, LLC
                            1387 Iverson St, Suite 100
                            Atlanta, GA 30307
                            Telephone: (404) 900-0330
                            kurt@kastorflaw.com




                              3
Case 1:18-cv-05391-SCJ Document 604 Filed 01/25/21 Page 4 of 6




                            Matthew G. Kaiser (Admitted pro hac vice)
                            Sarah R. Fink (Admitted pro hac vice)
                            Scott S. Bernstein (Admitted pro hac vice)
                            Norman G. Anderson (Admitted pro hac vice)
                            KAISERDILLON PLLC
                            1099 Fourteenth Street, NW
                            Eighth Floor West
                            Washington, DC 20005
                            Telephone: (202) 640-2850
                            Fax: (202) 280-1034
                            mkaiser@kaiserdillon.com
                            sfink@kaiserdillon.com
                            sbernstein@kaiserdillon.com
                            nanderson@kaiserdillion.com

                            Andrew D. Herman (Admitted pro hac vice)
                            Nina C. Gupta (Admitted pro hac vice)
                            MILLER & CHEVALIER CHARTERED
                            900 Sixteenth Street, NW
                            Washington, DC 20006
                            Telephone: (202) 626-5800
                            Fax: (202) 626-5801
                            aherman@milchev.com
                            ngupta@milchev.com

                            Kali Bracey (Admitted pro hac vice)
                            Ishan Bhabha (Admitted pro hac vice)
                            JENNER & BLOCK LLP
                            1099 New York Avenue, NW, Suite 900
                            Washington, DC 20001
                            Telephone: (202) 639-6000
                            Fax: (202) 639-6066
                            kbracey@jenner.com
                            ibhabha@jenner.com




                              4
Case 1:18-cv-05391-SCJ Document 604 Filed 01/25/21 Page 5 of 6




                          Jeremy M. Creelan (Admitted pro hac vice)
                          Elizabeth Edmondson (Admitted pro hac vice)
                          JENNER & BLOCK LLP
                          919 Third Avenue
                          New York, New York 10022
                          Telephone: (212) 891-1600
                          Fax: (212) 891-1699
                          jcreelan@jenner.com
                          eedmondson@jenner.com

                          Von A. DuBose
                          DUBOSE MILLER LLC
                          75 14th Street N.E., Suite 2110
                          Atlanta, GA 30309
                          Telephone: (404) 720-8111
                          Fax: (404) 921-9557
                          dubose@dubosemiller.com

                          Paul M. Smith (Admitted pro hac vice)
                          Jonathan Diaz (Admitted pro hac vice)
                          CAMPAIGN LEGAL CENTER
                          1101 14th Street NW, Suite 400
                          Washington, DC 20005
                          Telephone: (202)736-2200
                          psmith@campaignlegal.org
                          jdiaz@campaignlegal.org

                          Counsel for Fair Fight Action, Inc.; Care in
                          Action, Inc.; Ebenezer Baptist Church of Atlanta,
                          Georgia, Inc.; Baconton Missionary Baptist
                          Church, Inc.; Virginia-Highland Church, Inc.;
                          and The Sixth Episcopal District, Inc.




                              5
       Case 1:18-cv-05391-SCJ Document 604 Filed 01/25/21 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 25th day of January, 2021, I caused to be served

the foregoing PLAINTIFFS’ NOTICE OF FILING REGARDING THE

COURT’S JANUARY 12, 2021 REQUEST by filing it through the Court’s ECF

system, which will serve all counsel of record.


                                         /s/ Allegra J. Lawrence
                                      Allegra J. Lawrence (GA Bar No. 439797)
